DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant is advised to specifically point out the support (e.g., specific paragraph(s) and/or drawing(s)) for any claim amendment filed in reply to this Office action, in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 15 March 2021.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  The changes therein and corresponding remarks have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 as amended, at the end of the claim, recites “the memory PHY”; however, it lacks a clear antecedent that is positively recited and included in the claimed system.  As a reference, the claim in lines 2-3 recites “without a memory physical layer interface (memory PHY)”, thus the memory PHY is not positively recited and not positively included in the claimed system as an antecedent.  Therefore, it is unclear whether “the memory PHY” at the end of the claim is intended to indicate that the memory PHY is now positively included (which would then contradict the limitation in lines 2-3).  If not, it is suggested that “the memory PHY” at the end of the claim be amended as --a memory PHY--.

Similarly, claim 10 as amended, at the end of the claim, also recites “the memory PHY”, thus is rejected for the same reason above, with reference to the recitation “without a memory physical layer interface (memory PHY)” in lines 2-3 of the claim.

Claims 2-9 and 11-16, respectively, depend from claims 1 and 10, thus are rejected for the same reason above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,432,298 B1 (“SMITH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 17, SMITH discloses a method comprising: 
fabricating in a first fabrication process a main logic circuit (e.g., a subcomponent of “Logic Chip” in Figs. 10 and 21-7 that includes “ROW Address MUX”, “Bank Control Logic”, “Column Address Latch”, “Read FIFO”, “Data I/F”, “Address Register”, “Logic Layer”, “DRAM Registers” and/or “DRAM Control Logic”, but not including “PHY Layer”; given a broadest reasonable interpretation, in the absence of further clarifying or distinguishing details in the claims regarding the claim term “a main logic circuit”) comprising a memory controller (e.g., a subcomponent of “Logic Chip” in Figs. 10 and 21-7 that includes “ROW Address MUX”, “Bank Control Logic”, “Column Address Latch”, “Read FIFO”, “Data I/F”, “Address Register”, “Logic Layer”, “DRAM Registers” and/or “DRAM Control Logic”, but not including “PHY Layer”; given a broadest reasonable interpretation, in the absence of further clarifying or distinguishing details in the claims regarding the claim term “a memory controller”), wherein the main logic circuit is without a memory physical layer interface (memory PHY) therein (i.e., the above identified subcomponent of “Logic Chip” mapped as the main logic circuit does not include “PHY Layer” in Figs. 10 and 21-7 and thus without a memory physical layer interface for connecting to Stacked Memory Chips), and the memory controller comprises a pre-determined number of memory unit receptors (e.g., within “Logic Chip 1” in Fig. 24-6, associated with four “Sets” of 15-614, 15-624, etc.); 
fabricating in a second fabrication process a plurality of memory units (e.g., associated with “Sections” in Fig. 24-6), each comprising a plurality of through-silicon vias (TSVs) (e.g., associated with each “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 “one or more stacked memory chips and one or more logic chips may be connected (e.g. coupled, etc.) by one or more columns of TSVs” and Fig. 6), wherein the first fabrication process is independent from the second fabrication process (since they are different chips with different circuitry structures); 
determining, based on a system specification (e.g., associated with the design of Fig. 24-6), a number of memory structures (e.g., associated with “Memory Chips” in Fig. 24-6), wherein each memory structure is to hold the pre-determined number of memory units (e.g., associated with four “Sections” in each “Memory Chip” in Fig. 24-6); and 
bonding the determined number of memory structures (associated with “Memory Chips” in Fig. 24-6) to the main logic circuit (associated with “Logic Chip 1” in Fig. 24-6) by matching the pre-determined number of memory units (associated with four “Sections” in Fig. 24-6) to the pre-determined number of memory unit receptors (within “Logic Chip 1” in Fig. 24-6, associated with four “Sets” of 15-614, 15-624, etc.), forming, using the plurality of TSVs (associated with “Sets” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6), signal paths between the memory controller (as mapped above) and the plurality of memory units (associated with “Sections” in Fig. 24-6) without using any memory PHY of the memory controller (i.e., “Through Silicon Vias” in Figs. 10 and 21-7 do not use any memory “PHY Layer”, as applied to “Logic Chip 1” in Fig. 24-6).  
SMITH does not disclose that the determining step is by a processing device.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a processing device for the above determining step, since use of a processing device (e.g., based on Verilog, VHDL, etc.) to design a memory system for fabrication was common and well known in the art, to provide flexibility and reliability in design and fabrication.

Regarding claim 18, SMITH discloses the method of claim 17, further comprising: operating the memory controller to transmit, using the plurality of TSVs (associated with four “Sets” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6), a plurality of signals to the pre-determined number of memory units (associated with four “Sections” in Fig. 24-6).

Regarding claim 19, SMITH discloses the method of claim 18, wherein the plurality of signals comprise at least one of an address signal, a data signal, an operation flag signal, or a power reference signal (e.g., the signals associated with “ROW Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6).

Regarding claim 20, SMITH discloses the method of claim 17, wherein the plurality of TSVs in each of the plurality of memory units (TSVs associated with each “Set” of 15-614, 15-624, etc. in Fig. 24-6, for each “Section”, with reference to column 344, lines 54-56 and Fig. 6) are coupled to a plurality of TSV connection points (e.g., within “Logic Chip 1” in Fig. 24-6, associated with each “Set” of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6) of a corresponding memory unit receptor in the main logic circuit (e.g., associated with each “Set” of 15-614, 15-624, etc. within “Logic Chip 1” in Fig. 24-6), and wherein a signal control circuit (e.g., including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) is to use the plurality of TSVs (associated with each “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to transmit a plurality of signals (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) to the memory unit (associated with each “Section” in Fig. 24-6).

-------------------------
Regarding independent claim 1, SMITH discloses a system comprising: 
a memory controller implemented on a circuit chip (e.g., a subcomponent of “Logic Chip” in Figs. 10 and 21-7 that includes “ROW Address MUX”, “Bank Control Logic”, “Column Address Latch”, “Read FIFO”, “Data I/F”, “Address Register”, “Logic Layer”, “DRAM Registers” and/or “DRAM Control Logic”, but not including “PHY Layer”; given a broadest reasonable interpretation, in the absence of further clarifying or distinguishing details in the claims regarding the claim term “a memory controller”), the memory controller comprising:  
a signal control circuit (e.g., including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6); and 
a through-silicon via (TSV) connection point (e.g., within “Logic Chip 1” in Fig. 24-6, associated with one of 15-614, 15-624, etc., with reference to column 344, lines 54-56 “one or more stacked memory chips and one or more logic chips may be connected (e.g. coupled, etc.) by one or more columns of TSVs” and Fig. 6) electrically coupled to the signal control circuit (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6), 
wherein the TSV connection point and the memory controller are packaged into a main logic circuit (e.g., packaged into “Logic Chip” in Figs. 10 and 21-7) comprising the memory controller (i.e., “Logic Chip” in Figs. 10 and 21-7 comprises the memory controller as mapped above); and 
a memory device comprising a memory unit (e.g., associated with a “Section” in Fig. 24-6) comprising a TSV (e.g., associated with one of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) electrically coupled to the TSV connection point (within “Logic Chip 1” in Fig. 24-6, associated with one of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6), wherein the signal control circuit (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) is to transmit a signal (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) using the TSV directly (associated with one of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to operate the memory device (including the “Section” in Fig. 24-6; also, Fig. 27-1B) without utilizing an interface protocol provided by a memory physical layer interface (memory PHY) (i.e., the “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7 do not use any interface protocol provided by a memory PHY to operate the memory device).
SMITH does not disclose that the circuit chip is without a memory PHY therein.
However, SMITH suggests other embodiments in which “the memory controller(s) may be integrated together with one or more CPU(s)” (e.g., column 9, lines 48-49 and column 58, lines 43-44 and column 106, lines 27-28) and which “may not employ one or more bus structures (e.g. multidrop, multiplexed, point-to-point, serial, parallel, narrow and/or high-speed links, networks, etc.) to connect to one or more CPU(s), memory controller(s), intermediate circuits, other circuits and/or devices…” (e.g., column 9, lines 60-64 and column 58, lines 55-59 and column 106, line 39-43).
Therefore, in view of the other embodiments of SMITH above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to integrate the CPU (such as CPU in Figs. 1A and 21-1) into “Logic Chip” in Figs. 10 and 21-7 of SMITH (thus integrated together with the memory controller therein) and not employ a bus structure and an associated interface protocol therebetween (such as that of 1A-110 and 21-110 in Figs. 1A and 21-1), thus eliminating a need for a corresponding memory physical layer interface (such as “PHY Layer” in Figs. 10 and 21-7), such that the circuit chip would be without a memory PHY therein, in order to simplify the interconnection circuitry associated with such integrated chip/die.

Regarding independent claim 10, SMITH, as modified above (with reference to the rejection of claim 1 above), discloses a processing device, comprising: 
a memory controller implemented on a circuit chip (e.g., a subcomponent of “Logic Chip” in Figs. 10 and 21-7 that includes “ROW Address MUX”, “Bank Control Logic”, “Column Address Latch”, “Read FIFO”, “Data I/F”, “Address Register”, “Logic Layer”, “DRAM Registers” and/or “DRAM Control Logic”, but not including “PHY Layer”; given a broadest reasonable interpretation, in the absence of further clarifying or distinguishing details in the claims regarding the claim term “a memory controller”) that is without a memory physical layer interface (memory PHY) therein (see the rejection of claim 1 above); and
a memory structure (e.g., associated with a “Memory Chip” in Fig. 24-6; also, Fig. 27-1B) comprising a memory unit (e.g., associated with a “Section” in Fig. 24-6), the memory unit comprising a through-silicon via (TSV) (e.g., associated with one of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 “one or more stacked memory chips and one or more logic chips may be connected (e.g. coupled, etc.) by one or more columns of TSVs” and Fig. 6) coupled to a TSV connection point (e.g., within “Logic Chip 1” in Fig. 24-6, associated with one of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6) of the memory controller (i.e., within “Logic Chip” in Figs. 10 and 21-7 as mapped above), 
wherein the TSV connection point and the memory controller are packaged into a main logic circuit (e.g., packaged into “Logic Chip” in Figs. 10 and 21-7) comprising the memory (i.e., “Logic Chip” in Figs. 10 and 21-7 comprises the memory controller as mapped above), 
wherein the TSV connection point (within “Logic Chip 1” in Fig. 24-6, associated with one of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6) is electrically coupled to a signal control circuit (e.g., including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) of the memory controller (as mapped above), and 
wherein the signal control circuit of the memory controller (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) is to transmit a signal (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) using the TSV directly (associated with one of 15-614, 15-624 in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to the TSV connection point (within “Logic Chip 1” in Fig. 24-6, associated with one of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6) to operate the memory device (including the “Section” in Fig. 24-6; also, Fig. 27-1B) without utilizing an interface protocol provided by the memory PHY (i.e., the “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7 do not use any interface protocol provided by a memory PHY to operate the memory device; see also the rejection of claim 1 above).  

Regarding claim 2, SMITH, as modified above, discloses the system of claim 1, wherein the signal control circuit is to transmit a plurality of signals (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) using a plurality of TSVs (e.g., associated with one “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to the memory unit (associated with the “Section” in Fig. 24-6) without using any memory PHY (i.e., “Through Silicon Vias” in Figs. 10 and 21-7 do not use any memory “PHY Layer”, as applied to “Logic Chip 1” in Fig. 24-6), wherein the plurality of TSVs comprises the TSV (associated with one of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6).

Regarding claim 3, SMITH, as modified above, discloses the system of claim 2, wherein the plurality of signals comprise at least one of an address signal, a data signal, an operation flag signal, or a power reference signal (e.g., the signals associated with “ROW Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6).

Regarding claims 4 and 13, SMITH, as modified above, discloses the system of claim 1 and the processing device of claim 10, wherein the memory device further comprises a memory structure layer (e.g., associated with a “Memory Chip” in Fig. 24-6) comprising a plurality of memory units comprising the memory unit (e.g., associated with four “Sections” in Fig. 24-6), 
wherein the main logic circuit (associated with “Logic Chip 1” in Fig. 24-6) further comprises a plurality of memory unit receptors (e.g., within “Logic Chip 1” in Fig. 24-6, associated with four “Sets” of 15-614, 15-624, etc.) correspondingly match the plurality of memory units (associated with corresponding four “Sections” in Fig. 24-6).

Regarding claims 5 and 14, SMITH, as modified above, discloses the system of claim 4 (associated with each “Section” in Fig. 24-6) comprises a plurality of TSVs (e.g., associated with a corresponding “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) that are coupled to a plurality of TSV connection points (e.g., within “Logic Chip 1” in Fig. 24-6, associated with the corresponding “Set” of 15-614, 15-624, etc., with reference to column 344, lines 54-56 and Fig. 6) of a corresponding memory unit receptor in the main logic circuit (e.g., within “Logic Chip 1” in Fig. 24-6, associated with the corresponding “Set” of 15-614, 15-624, etc.), wherein the plurality of TSVs comprises the TSV (associated with 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6), and 
wherein the signal control circuit (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) is to use the plurality of TSVs (associated with the corresponding “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to transmit a plurality of signals (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) to the memory unit (associated with each “Section” in Fig. 24-6).

Regarding claims 6 and 15, SMITH, as modified above, discloses the system of claim 1 and the processing device of claim 10, wherein the memory device further comprises a plurality of memory structure layers (e.g., associated with “Memory Chips” in Fig. 24-6), each comprising a plurality of memory units (e.g., associated with “Sections” in each “Memory Chip” in Fig. 24-6), wherein each one of the plurality of memory units comprises a plurality of TSVs (e.g., associated with a corresponding “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) and wherein the plurality of memory structure layers (associated with “Memory Chips” in Fig. 24-6) are bonded to the main logic circuit (associated with “Logic Chip 1” in Fig. 24-6) to electrically couple the plurality of memory units (associated with “Sections” in Fig. 24-6) to the signal control circuit (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) using the plurality of TSVs of the corresponding memory unit (associated with the corresponding “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6).

Regarding claims 7 and 16, SMITH, as modified above, discloses the system of claim 1 and the processing device of claim 10, wherein the memory device is at least one of a dynamic random-access memory (DRAM), a synchronous dynamic random-access memory (SDRAM), or a static random-access memory (SRAM) (e.g., DRAM in Figs. 10 and 21-7, as applied to Fig. 24-6).

Regarding claim 8, SMITH, as modified above, discloses the system of claim 1, further comprising a processing device communicatively coupled to the memory controller, wherein the processing device is at least one of a central processing unit or a graphic processing unit (e.g., with reference to CPU in Figs. 1A, 1B, 2, 3, 5, 6, 14, 16, 18, 19-1, 20-1, 20-2, etc., as applied to Fig. 24-6).
Regarding claim 9, SMITH, as modified above, discloses the system of claim 1, wherein the main logic circuit is fabricated using a first fabrication process (e.g., associated with “Logic Chip 1” in Fig. 24-6), and the memory unit is fabricated using a second fabrication process (e.g., associated with “Memory Chips” in Fig. 24-6), wherein the first fabrication process is independent from the second fabrication process (since they are different chips with different circuitry structures).

Regarding claim 11, SMITH, as modified above, discloses the processing device of claim 10, wherein the memory controller (as mapped above in the rejection of parent claim 10) comprises the signal control circuit (including “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6).

Regarding claim 12, SMITH, as modified above, discloses the processing device of claim 10, wherein the signal control circuit is to transmit a plurality of signals (e.g., associated with “Row Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6) using a plurality of TSVs (e.g., associated with one “Set” of 15-614, 15-624, etc. in Fig. 24-6, with reference to column 344, lines 54-56 and Fig. 6) to the memory unit (associated with the “Section” in Fig. 24-6) without using any memory PHY (i.e., “Through Silicon Vias” in Figs. 10 and 21-7 do not use any memory “PHY Layer”, as applied to “Logic Chip 1” in Fig. 24-6), and wherein the plurality of signals comprise at least one of an address signal, a data signal, an operation flag signal, or a power reference signal (e.g., the signals associated with “ROW Address MUX” and “Bank Control Logic” in Figs. 10 and 21-7, as applied to “Logic Chip 1” in Fig. 24-6).


Response to Arguments
Applicant’s arguments in Remarks, filed 15 March 2021, have been considered.
With respect to the previous 102 rejections of claims 1 and 10, the arguments pertain to the applicant’s amendment, specifically “a circuit chip that is without a memory physical layer interface (memory PHY) therein” added therein (see page 8 of Remarks), which necessitated the new ground(s) of rejection presented above.  See the rejections of amended claims 1 and 10 above for more details.
With respect to the previous 103 rejection of claim 17, presently amended claim 17 recites that “a main logic circuit” is without a memory PHY, in contrast to amended claims 1 and 10 clearly reciting that “a circuit chip” is without a memory PHY.  As such, “a main logic circuit” in amended claim 17 is distinguished from “a circuit chip” in amended claim 1 and 10, and is given a broadest reasonable interpretation as a subcomponent within “Logic Chip” in Figs. 10 and 21-7 of the cited Smith reference.  See the rejection of amended claim 17 above for more details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is john.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824